Citation Nr: 1536409	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence in remission in excess of 30 percent prior to December 4, 2014 and in excess of 70 percent as of December 4, 2014.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with alcohol dependence in remission.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2011 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2011 rating decision granted service connection for PTSD with alcohol dependence in remission and assigned a 30 percent evaluation effective December 2, 2009.  The Veteran appealed for a higher initial evaluation. 

The November 2011 rating decision, in pertinent part, denied service connection for erectile dysfunction and hypertension as secondary to PTSD with alcohol dependence in remission.

The Board in an October 2014 decision disposed of the erectile dysfunction issue and remanded the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD with alcohol dependence in remission and entitlement to service connection for hypertension for further development.  This matter has been returned to the Board for further consideration.

While the matter was pending on remand status, the RO awarded a staged increase for PTSD to 70 percent disabling effective from December 4, 2014, with the 30 percent rating in effect prior to that.  However, because the staged increase to 70 percent did not constitute a full grant of the benefits sought, since an even higher 100 percent rating is possible and the Veteran has not indicated he is satisfied or content with the staged grant, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's October 2014 remand and subsequent development, the RO's most recent adjudication was via a supplemental statement of the case (SSOC) issued in April 2015.  Subsequent to this, additional pertinent evidence generated by the VA has been associated with the record and not initially reviewed by the agency of original jurisdiction (AOJ). Such evidence includes VA treatment records dated in April 2015 have been associated with the Virtual VA electronic claims file in May 2015, and include discussion both of his hypertension and his mental health status.  

Although the Veteran perfected his appeal for the hypertension issue in May 2014, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  In regards to the increased rating claim for PTSD, the Board notes that the appeal was perfected in February 2012, prior to the effective date of this amendment to 38 U.S.C. § 7105.  Additionally the Board notes that private records from the Veteran's treating psychiatrist, Dr. J. from 2009 through April 2015 were also obtained in May 2015, without a waiver of AOJ review.  As a result, the Board finds this claim must be remanded to the AOJ for initial review of the additional evidence of record. See 38 C.F.R. §§ 19.37, 20.1304(c) (2014).

Even though private records from Dr. J. were obtained in May 2015, the RO sent this medical provider an additional request for records in August 2015.  Thus further appellate consideration should be deferred, pending the outcome of this request.  

Finally the Board finds that the VA examination reports from August 2011 and the most recent one from April 2015 continue to lack adequate rationale when discussing the etiology of the Veteran's hypertension.  The inadequacy of the August 2011 VA examination triggered the Board's October 2014 remand, which pointed out that the Veteran has alleged that either his PTSD symptoms alone or the medications used to treat his PTSD, either caused or aggravated his hypertension.  
In the April 2015 VA hypertension examination, the examiner failed to discuss whether the Veteran's medications used to treat his PTSD caused or aggravated his hypertension, although it did note these contentions.  The record shows he has been treated for his PTSD with multiple medications including Celexa, Trazadone and Klonopin reported in the January 2011 VA psychiatric disorders examination and reported taking Sertraline and Zolpidem in the December 2014 VA examination.  His medication lists over the years have included Citalopram, Trazadone and Clonazepam.  The Board finds that the April 2014 etiology opinion is inadequate as the VA examiner did not address the question of whether his hypertension was caused or aggravated by his psychiatric medication, and thus failed provide a complete rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's PTSD and hypertension that are not currently of record. The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file, to include any additional records from Dr. J that were requested by the RO pursuant to its letter of August 11, 2015.   

2.  After any additional records are associated with the electronic claims file, the electronic records should be referred to the April 2015 VA hypertensive disorders examiner for an addendum opinion.  If that examiner is unavailable, the case should be referred to another VA physician.  If deemed necessary, another VA examination and/or testing should be scheduled.  After reviewing the and electronic claims file, the examiner should opine as to whether the Veteran's hypertension at least as likely as not (a 50% or higher degree of probability) was caused or aggravated (permanently worsened beyond the natural progression of such disorder) by his service connected PTSD with alcohol dependence in remission, to specifically include by the medications used to treat this disorder.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.  

3.  Then, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




